DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.

Response to Amendment
This office action is in response to amendment/reconsideration filed on 10/13/2020, the amendment/reconsideration has been considered. Claims 1, 9, 10, 18 and 20 have been amended, claims 8, 16, and 19 are canceled. Claims 1-7, 9-15, 17, 18 and 20 are pending for examination as cited below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Daniel Ovanezian (Reg. No.: 41,236) on 03/09/2021.

The application has been amended as follows:
Please amend claim 9, 17 and 20, in line 1 as follows:

Claim 9. (Currently Amended)  The method of claim [[8]] 1, wherein the request to modify the …..

Claim 17. (Currently Amended) The apparatus of claim [[16]] 10, wherein the request to modify the …..

Claim 20. (Currently Amended) The non-transitory computer-readable storage medium of claim [[19]] 18, wherein the request to modify the …..

	
Allowable Subject Matter
Claim 1-7, 9-15, 17, 18 and 20 are allowed over cited references.

Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 10/13/2020 with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaplan et al. (Pub. No.: US 2016/0246692 A1) is one of the most pertinent art in the field of invention and discloses, a method for managing network failure identifying a plurality of hypervisors, each of the plurality of hypervisors being associated with a plurality of networks, and identifying a first network of the plurality of networks, wherein a first network role is assigned to the first network. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Tauqir Hussain/Primary Examiner, Art Unit 2446